[Cite as State v. Billiter, 2011-Ohio-637.]


                                         COURT OF APPEALS
                                    TUSCARAWAS COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT

STATE OF OHIO                                      JUDGES:
                                                   Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                        Hon. Sheila G. Farmer, J.
                                                   Hon. Patricia A. Delaney, J.
-vs-
                                                   Case No. 10AP080028
FRED BILLITER

         Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                        Appeal from the Tuscarawas County
                                                Common Pleas Court, Case No.
                                                1999CR080159


JUDGMENT:                                       Dismissed


DATE OF JUDGMENT ENTRY:                         February 10, 2011


APPEARANCES:


For Plaintiff-Appellee                          For Defendant-Appellant


RYAN D. STYER                                   FRED L. BILLITER, PRO SE
Prosecuting Attorney                            #383-177
                                                c/o Noble Correctional Institution
BY: MICHAEL J. ERNEST                           15708 McConnelsville Road
Assistant Prosecuting Attorney                  Caldwell, Ohio 43724
125 E. High Avenue
New Philadelphia, Ohio 44663
Tuscarawas County, Case No. 10AP080028                                                   2

Hoffman, P.J.


      {¶1}   Defendant-appellant Fred Billiter, Jr. appeals the August 2, 2010

Judgment Entry entered by the Tuscarawas County Court of Common Pleas, which

denied his Motion for Reconsideration of the Court’s July 12, 2010 Judgment Entry,

overruling his Motion De Novo for Resentencing. The State of Ohio is plaintiff-appellee.

      {¶2}   In his brief to this Court Appellant states the trial court has since held the

requested de novo resentencing hearing pursuant to State v. Singleton, 2009-Ohio-

6434. Accordingly, we find Appellant's appeal to be moot and order it dismissed.

By: Hoffman, P.J.

Farmer, J. and

Delaney, J. concur

                                            s/ William B. Hoffman _________________
                                            HON. WILLIAM B. HOFFMAN


                                            s/ Sheila G. Farmer___________________
                                            HON. SHEILA G. FARMER


                                            s/ Patricia A. Delaney _________________
                                            HON. PATRICIA A. DELANEY
Tuscarawas County, Case No. 10AP080028                                          3


         IN THE COURT OF APPEALS FOR TUSCARAWAS COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT


STATE OF OHIO                            :
                                         :
       Plaintiff-Appellee                :
                                         :
-vs-                                     :        JUDGMENT ENTRY
                                         :
FRED BILLITER                            :
                                         :
       Defendant-Appellant               :        Case No. 10AP080028


       For the reason set forth in our accompanying Opinion, Appellant's appeal is

dismissed as moot. Costs waived.




                                         s/ William B. Hoffman_________________
                                         HON. WILLIAM B. HOFFMAN


                                         s/ Sheila G. Farmer __________________
                                         HON. SHEILA G. FARMER


                                         s/ Patricia A. Delaney _________________
                                         HON. PATRICIA A. DELANEY